FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

BALVIR KAUR DHILLON and JAGRAJ                   No. 11-73542
SINGH DHILLON,
                                                 Agency Nos. A089-679-410
              Petitioners,                                   A089-679-411

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 11, 2013**
                                 Seattle, Washington

Before: TASHIMA, GRABER, and MURGUIA, Circuit Judges.

       Petitioners Balvir Kaur Dhillon and Jagraj Singh Dhillon petition for review

of a final order of removal. Reviewing for substantial evidence, Cortez-Pineda v.

Holder, 610 F.3d 1118, 1124 (9th Cir. 2010), we deny the petition.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the Board of Immigration Appeals’ ("BIA")

adverse credibility determination. Lead Petitioner testified repeatedly that her

husband was arrested exactly four times and that she was present at the fourth

arrest. When confronted with the fact that she could not have been present at his

fourth arrest, she then testified that her husband was arrested five times. The BIA

was not required to believe her explanation that she had been confused when

answering the earlier questions. That inconsistency was not trivial and was

considered by the BIA in light of the totality of the circumstances. See 8 U.S.C.

§ 1158(b)(1)(B)(iii) ("Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility determination on . . . the

consistency between the applicant’s or witness’s written and oral statements

. . . ."); Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) ("When an

inconsistency is cited as a factor supporting an adverse credibility determination,

that inconsistency should not be a mere trivial error such as a misspelling, and the

petitioner's explanation for the inconsistency, if any, should be considered in

weighing credibility." (citations omitted)).

      The BIA correctly held that, without credible testimony or other persuasive

evidence, Petitioners failed to meet their burden to establish entitlement to asylum,

withholding of removal, or protection under the Convention Against Torture.

      Petition DENIED.

                                            2